,       .




                         The Attorney                 General of Texas
                                             December     28,   1978
JOHN L. HILL
Attorney General


                       Honorable Oscar H. Mauzy                        Opinion No. H- 1313
                       State Senatorial District 23
                       Texas State Senate                              Re: Authority      of a school
                       Austin, Texas                                   district to assist teachers called
                                                                       before a hearing committee of
                                                                       the Professional Practices Com-
                                                                       mission.

                       Dear Senator Mauzy:

                               You have requested our opinion regarding the authority of a school
                       district to assist teachers called before a Hearing Committee           of the
                       Professional Practices Commission. The Commission is a board composed of
                       15 members appointed by the Governor and “selected from the several
                       professional groups.” Sections 13.203, 13.205, Texas Education Code. The
                       Commission is authorized, inter alia, to receive complaints against teachers,
                       administrators  and other professionals for alleged violation of the ‘code of
                       ethics and standard practices”; to hold hearings thereon; and to present its
                       recommendations     to the Commissioner      of Education,    who makes the
                       determination.   You first ask whether a school district is required to deduct
                       paid leave for an employee called as a witness before the Commission.

                             Article 5, section 2d of the       1977-79 General     Appropriations   Act
                       provides, in pertinent part:

                                     None of the moneys appropriated under this Act
                                  shall be used for the payment of salaries to any
                                  employee who accepts witness fees in contravention of
                                  the following provisions:

                                     Any state official or employee called to appear in
                                  his official capacity in any judicial action or legisla-
                                  tive investigation shall neither accept nor receive any
                                  witness fees for such a governmental appearance;




                                                 p.    5167
Honorable Oscar H. Mauxy     -   Page 2 (R-1313)




                Rut if the appearance as a witness is not in an official
             capacity but is to testify from personal knowledge concerning
             matters related to the inquiry, then such employee or official
             shall be entitled to any customary witness fees;

               And any state employee or official appearing as an expert
             witness shall be entitled to accept compensation    for his
             appearance only when such appearance shall be made on his
             own time; . . . .

General Appropriations Act, Acts 1975, 65th Leg., ch. 872, art. V, S2d, at 3142. These
provisions clearly imply that an employee who does not accept a witness fee may be paid
his regular salary during his appearance before a committee of the Commission, and that
even an employee who accepts a witness fee may be paid his regular salary so long as his
“appearance as a witness is not in an official capacity but is to testify from personal
knowledge concerning matters related to the inquiry.” Even though this provision of the
Appropriations Act may not apply to teachers, we believe it expresses the public policy
determined by the Legislature, and accordingly a school district would be able to act in a
manner which is consistent with this policy. Thus, within the limitations described, we do
not believe that a school district is required to deduct paid leave for an employee called
before the Commission or its subordinate body.

       You also ask whether a school district may pay the attorney’s fees before the
Commission for an employee against whom a complaint is brought. In Attorney General
Opinion H-887 (19761, we held that a city council may pay the attorney’s fees for an
officer or employee who is sued in his individual capacity, provided it believes that the
city’s legitimate interests - and not merely the personal interests of the employee - are
at stake in the action. The propriety of such expenditure of public funds depends upon the
governing body’s good faith belief that vital public interests are at issue. Attorney
General Opinions H-544 (1975); H-70 (1973); Letter Advisory No. 24 (1973). Since you have
not presented us with a particular factual situation, we are unable to answer more
specifically.

        Your final question is whether a school district may unilaterally release personnel
 files of either party to either attorney in a hearing before the Commission.       A school
district is not a party to such a hearing, and we are not aware of any specific statute
requiring the district to furnish information to the parties. The Open Records Act, article
6252-17a, V.T.C.S., does not generally prohibit the release of government records. Open
Records Decision No. 177 (1977). Any document should be reviewed to determine if it
would fall within the exception set out in section 3(a)(l) of the Act. If it does fall within
that exception it should not be released.     Without having an opportunity to examine the
specific material we cannot say whether it falls within the exception.




                                          P.   5168
Honorable Oscar H. Mauzy    -   Page 3 ( H- 13 13 )




                                    SUMMARY

            Within certain limitations, a school district is not required to
            deduct paid leave for an employee called before a hearing
            committee of the Professional Practices Commission.          Whe-
            ther a school district may pay the attorney’s fees before the
            commission for an employee against whom a complaint is filed
            depends upon whether the board of trustees believes in good
            faith that the district’s legitimate interests are at stake.




                                         Attorney General of Texas




Opinion Committee




                                        p.   5169